Kinne, C. J.
I. It is clear that the conclusions of law of the district court upon the facts found were wrong. This court has several times decided that, in case of such appeals, it is the duty of the district court to make a just and equitable assessment. In Davis v. City of Clinton, 55 Iowa, 549 (8 N. W. Rep. 423), it is said: “The duty of the circuit [now district] court on appeal was to do that which it was claimed the board failed to do, — make a just and equitable assessment.” In Grimes v. City of Burlington, 74 Iowa, 126 (37 N. W. Rep. 107), it is said: “Upon the appeal the circuit [districtj court becomes the assessing tribunal, which is clothed with authority to determine anew the sum in which the taxpayer is to be assessed. By the appeal, the assessment and equalization are set aside, or superseded, and the assessment is again made by the judgment of the circuit [district] court. * * * That court is required to hear the matter anew, and upon all evidence tending to direct to a just decision.” See also cases cited in that opinion. Plaintiff! in this case was entitled to a hearing and trial anew, ■ regardless of the finding of the defendant board of’ equalization, and it was the duty of the district court, upon such hearing, to have made a just and equitable '! assessment of plaintiff’s property! As the district court was authorized, as an original question, to *4determine what amount should be assessed against plaintiff’s property, it was in no way bound, affected or precluded by the assessment made by the board of equalization. It was not sitting as a court for the purpose of ascertaining whether or not the board had honestly performed its duties according to its best'judgment. The district court in such cases acts independently of, and without reference to the action of, the board. As the court found from the evidence before it that plaintiff’s assessment should have been fixed at five hundred dollars, it should have entered a decree in accordance with its finding, and erred in not so doing, and in dismissing the case.
II. These cases are triable de novo in this court. Davis v. City of Clinton, 55 Iowa, 549 (8 N. W. Rep. 423); Grimes v. City of Burlington, 74 Iowa, 123 (37 N. W. Rep. 106); First National Bank of Albia v. City Council of Albia, 86 Iowa, 28 (52 N. W. Rep. 334.)
Inasmuch as, upon the conceded facts as found by the district court, the assessment of plaintiff upon the property therein stated should be in the sum of five hundred dollars, this case is reversed and remanded, with instruction to the district court to enter a decree in harmony with this opinion, fixing plaintiff’s assessment at the sum of five hundred dollars, and a judgment for all costs should be entered against the defendant. — Reversed.